UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                No. 04-2338



GEORGE   T.    LOEBE,   SR.,   State   Coordinator,
GGRNC,

                                                              Appellant,

             and


GRANDCHILDREN/GRANDPARENTS RIGHTS OF NORTH
CAROLINA; TAMMY RAMEY, and all other GGRNC
Members Similarly Situated,

                                                             Plaintiffs,



             versus


THOMAS APODACA, in his individual and official
capacity; DEBRA CLARY, in her individual and
official capacity,

                                                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (CA-04-175)


Submitted:    March 24, 2005                   Decided:   March 29, 2005


Before WIDENER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.
Dismissed by unpublished per curiam opinion.


George T. Loebe, Sr., Appellant Pro Se.     Gerald Kevin Robbins,
NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

              George T. Loebe, Sr., appeals from the district court’s

orders precluding him from representing a corporation or other

individuals, and dismissing without prejudice the civil complaint

filed    by    Loebe    on   behalf    of   the   corporation     and     several

individuals.      Both the complaint and the notice of appeal were

signed only by Loebe, who is not an attorney.               It is well settled

that a corporation cannot appear in federal court except through

its attorney.      Rowland v. California Men’s Colony, 506 U.S. 194,

201-02 (1993).         Moreover, because Loebe is not an attorney, he

cannot    represent      the   other    named     parties    to   the    action.

Accordingly, we dismiss the appeal. We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                        DISMISSED




                                       - 3 -